9:13-cr-00716-DCN      Date Filed 03/31/21      Entry Number 92        Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

   UNITED STATES OF AMERICA,           )
                                       )                 No. 9:13-cr-716-DCN
               vs.                     )
                                       )                        ORDER
   ERNEST BRYAN,                       )
                                       )
                     Defendant.        )
   ____________________________________)

          This matter comes before the court on defendant Ernest Bryan’s (“Bryan”) motion

   for compassionate release, ECF No. 84. For the reasons set forth below, the court denies

   the motion.

                                     I. BACKGROUND

          On August 13, 2013, the government charged Bryan in a three-count indictment

   for (1) possession with intent to distribute cocaine base, marijuana, and MDMA, in

   violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 841(b)(1)(D); (2) possession of

   firearms and ammunition by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1),

   924(a)(2) and 924(e); and (3) possession of a firearm in furtherance of a drug trafficking

   crime, in violation of 18 U.S.C. § 924(c)(1). ECF No. 2. On December 1, 2014, Bryan

   pled guilty to counts one and two of the indictment pursuant to a written plea agreement.

   ECF No. 41. On August 7, 2015, the court sentenced Bryan to 151 months in prison

   followed by three years of supervised release. ECF No. 53. He is currently serving his

   sentence in FCI Terminal Island, San Pedro, California.

          On August 22, 2020, Bryan filed the instant motion for compassionate release

   pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 84. The government filed a response in

   opposition on October 9, 2020, ECF No. 88, to which Bryan replied on November 3,

                                                1
9:13-cr-00716-DCN      Date Filed 03/31/21      Entry Number 92        Page 2 of 8




   2020, ECF No. 90. On February 17, 2021, Bryan filed a supplement to his motion,

   alerting the court to two articles detailing the impact of COVID-19 on the institution in

   which Bryan is serving his sentence. ECF No. 91.

                                        II. STANDARD

          Generally, a court “may not modify a term of imprisonment once it has been

   imposed.” 18 U.S.C. § 3582(c). Section 3582(c)(1)(A) provides an exception to this

   general rule where “extraordinary and compelling reasons warrant such a reduction.”

   Courts generally refer to requests under this section as motions for “compassionate

   release.” United States v. Norris, 2020 WL 2110640, at *1 (E.D.N.C. Apr. 30, 2020).

   Prior to the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018), the law permitted

   only the Bureau of Prisons (“BOP”) to file motions for compassionate release. United

   States v. Dowdell, 669 F. App’x 662 (4th Cir. 2016). Section 603 of the First Step Act

   amended § 3582(c)(1)(A)(i) by authorizing defendants themselves to file motions for

   compassionate relief with the sentencing court after exhausting available administrative

   remedies. United States v. Griggs, 2020 WL 2614867, at *3 (D.S.C. May 22, 2020).

   Comments to § 1B1.13 of the United States Sentencing Commission’s advisory

   Guidelines Manual provides four categories of “extraordinary and compelling

   circumstances” that may warrant a sentence reduction: (1) medical condition of the

   defendant, (2) age of the defendant, (3) family circumstances, and (4) a catch-all “other

   reasons.” U.S.S.C. § 1B1.13, comment. n.1.1



          1
            Because “[t]he Sentencing Commission has not amended or updated the old
   policy statement since the First Step Act was enacted, nor has it adopted a new policy
   statement applicable to motions filed by defendants,” the comments to § 1B 1.13
   technically apply to motions filed by the BOP prior to the First Step Act. United States v.
   Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019). Therefore, “[w]hile the old policy
                                                2
9:13-cr-00716-DCN       Date Filed 03/31/21      Entry Number 92         Page 3 of 8




          The determination of whether “extraordinary and compelling circumstances”

   warrant relief is within the discretion of the district court. Beck, 425 F. Supp. 3d at 579.

   If the court finds that such circumstances warrant a reduction in a defendant’s sentence, it

   must “consider the factors set forth in § 3553(a)” to determine whether such a reduction

   is justified. 18 U.S.C. § 3582(c)(1)(A)(i). Further, the court must ensure that the

   defendant is not “a danger to the safety of another person or the community as provided

   in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. A compassionate relief defendant “has the

   burden of establishing that such relief is warranted.” Griggs, 2020 WL 2614867 at *3.

                                       III. DISCUSSION

          A. Exhaustion

          As a prerequisite to a motion for compassionate relief, a defendant must exhaust

   his available administrative remedies. 18 U.S.C. § 3582(c)(1)(A)(i) provides that a

   defendant does so when: (1) the “defendant has fully exhausted his administrative rights

   to appeal a failure of the BOP to bring a motion on his behalf,” or (2) the defendant

   requested compassionate relief from the warden of his facility and thirty days from the

   warden’s receipt of the request has lapsed without response, “whichever is earlier.” On

   April 2, 2019, Bryan requested compassionate release pursuant to 18 U.S.C.

   § 3582(c)(1)(A), ECF No. 84-1, which Warden Felicia Ponce denied on March 13, 2020,

   ECF No. 84-2. On July 31, 2020, BOP’s general counsel reviewed Bryan’s request and

   denied it. ECF No. 84-3. The court finds that because Bryan’s request to Warden Ponce




   statement provides helpful guidance, it does not constrain the Court’s independent
   assessment of whether ‘extraordinary and compelling reasons’ warrant a sentencing
   reduction under § 3582(c)(1)(A)(i).” Id.
                                                 3
9:13-cr-00716-DCN      Date Filed 03/31/21        Entry Number 92         Page 4 of 8




   was denied initially and upon review, Bryan has exhausted his administrative remedies,

   meaning that the court may entertain his motion.

          B. Extraordinary and Compelling Circumstances

          Bryan argues that his medical circumstances justify his immediate release from

   prison.2 Bryan has been confined to a wheelchair since January 1990 as a result of a

   gunshot wound to his spinal cord. ECF No. 84 at 3. His paraplegia is permanent and

   irreversible. Additionally, Bryan’s medical records indicate diagnoses of: Adynamic

   Ileus (chronic bowel obstruction due to paralysis); history of infection; Methicillin-

   resistant Staphylococcus aureus (“MRSA”); Impacted Cerumen (blockage of ear canal

   causing hearing loss and chronic pain); Constipation; Iron Deficiency Anemia; Muscle

   Spasm; Chronic Pain Syndrome; Diabetes Mellitus Type II; Peripheral Neuropathy;

   Hyperlipidemia; and Hypertension. ECF No. 84 at 3.

          The Sentencing Commission’s policy statements provide that a defendant’s

   medical condition may constitute “extraordinary and compelling” circumstances where

   the defendant is suffering from:

          [1.] a terminal illness (i.e., a serious and advanced illness with an end of life
          trajectory)[;]
          [2.] a serious physical or medical condition[;]
          [3.] a serious functional or cognitive impairment[;] or



          2
             Bryan requests compassionate release pursuant to BOP Program Statement
   5050.50, which states that compassionate release may be considered when inmates have
   suffered a debilitating injury from which they will not recover. The Fourth Circuit has
   held that a district court must rely on the Sentencing Commissioner’s policy statements,
   rather than BOP Program Statements, when both apply to a defendant’s circumstances.
   United States v. Taylor, 820 F. App’x 229, 230 (4th Cir. 2020) (“The Sentencing
   Commission’s policy statements therefore control the disposition of [the defendant]’s
   motion, and not the BOP program statements, based on Congress’ statutory directives.”).
   As such, the court analyzes Bryan’s motion under the Sentencing Commission’s policy
   statements, not BOP’s program statements. U.S.S.C. § 1B1.13, comment. n.1.
                                                 4
9:13-cr-00716-DCN       Date Filed 03/31/21       Entry Number 92        Page 5 of 8




          [4.] experiencing deteriorating physical or mental health because of the
          aging process

          that substantially diminishes the ability of the defendant to provide self-care
          within the environment of a correctional facility and from which he or she
          is not expected to recover.

   U.S.S.G. § 1B1.13, Application Note 1(A).

          The court finds that Bryan has not demonstrated extraordinary and compelling

   circumstances for two reasons. One, the majority of Bryan’s medical conditions existed

   prior to Bryan’s convictions. In fact, Bryan was paraplegic and confined to a wheelchair

   when he committed the offenses for which he is currently incarcerated. In other words,

   Bryan was able to engage in conduct that constitutes serious federal crimes, even when

   suffering from many of the conditions from which he now suffers, including paraplegia.

   As the government notes, the court considered Bryan’s significant medical conditions

   when it sentenced him, and Bryan has failed to demonstrate the ways in which his

   condition has worsened since his incarceration. Second, and relatedly, Bryan has failed

   to adequately demonstrate that his condition “substantially diminishes [his] ability . . . to

   provide self-care within the environment of a correctional facility.” U.S.S.G. § 1B1.13,

   Application Note 1(A). While Bryan’s medical records confirm that he suffers from a

   number of serious conditions, the BOP found that those conditions do not significantly

   inhibit Bryan from providing self-care:

          Mr. Bryan has been independently mobile with the use of a wheelchair with
          which he can complete transfers and which he can self-propel. He is
          generally independent with his Activities of Daily Living (ADLs) and
          Instrumental Activities of Daily Living (IADLs) such as bathing, dressing
          using adaptive equipment, grooming, feeding, using a condom catheter and
          leg bag for urination, which he can independently manage, using his phone
          and computer, managing his own medication, preparing meals/snacks
          outside of food service, completing and managing his commissary list, light
          housekeeping and navigating the correctional environment. It was noted

                                                 5
9:13-cr-00716-DCN      Date Filed 03/31/21       Entry Number 92        Page 6 of 8




          that Mr. Bryan does require assistance with heavy housekeeping and with
          laundry. Despite these needs, Mr. Bryan is housed in the general population
          and, according to treatment providers, his medical conditions are considered
          chronic but currently stable.

   ECF No. 84-3 at 1–2. Bryan has not contested his ability to provide self-care as outlined

   by the BOP, other than stating that “the BOP’s general counsel failed to consider his true

   medical circumstances and the severity of the co-morbidities with which he is chronically

   afflicted.” ECF No. 84 at 5. The burden is on Bryan to demonstrate that his

   circumstances are “extraordinary and compelling.” Griggs, 2020 WL 2614867 at *3.

   Because he has failed to demonstrate that his conditions have deteriorated to the point

   that he cannot adequately care for himself within his institutional environment, Bryan has

   not shown that “extraordinary and compelling” circumstances justify his release from

   prison.3

          C. § 3553(a) Factors & § 3142(g)

          Even if Bryan had demonstrated that his circumstances are extraordinary and

   compelling, the sentencing factors weigh against his release.




          3
             Bryan has not moved for compassionate release on the basis of the COVID-19
   pandemic. Six months after filing his motion, Bryan supplemented his motion with
   articles concerning the effect of the pandemic on the conditions of his institution. Even
   still, Bryan submitted the articles bereft of any analysis or even a claim that the pandemic
   renders his circumstances “extraordinary and compelling.” These articles, one of which
   is from May 2020 and the other of which is not dated, standing alone, do not give the
   court an adequate basis from which it might grant compassionate release. While the
   court recognizes the unique risk the incarcerated population shoulders as a whole during
   the pandemic, the law does not authorize granting a motion for compassionate release
   lightly, and, in the absence of an argument or evidence indicating that the pandemic
   presents Bryan with extraordinary and compelling circumstances, the court cannot grant
   relief on that basis. Moreover, Bryan did not petition BOP on that basis, meaning that he
   has not exhausted his administrative remedies on that front.
                                                6
9:13-cr-00716-DCN      Date Filed 03/31/21       Entry Number 92       Page 7 of 8




          In sentencing a defendant or, in this case, determining whether a reduction is

   justified, 18 U.S.C. § 3553(a) requires a court “impose a sentence sufficient, but not

   greater than necessary,” considering the following factors:

          (1) the nature and circumstances of the offense and the history and
          characteristics of the defendant;
          (2) the need for the sentence imposed--
                  (A) to reflect the seriousness of the offense, to promote respect for
                  the law, and to provide just punishment for the offense;
                  (B) to afford adequate deterrence to criminal conduct;
                  (C) to protect the public from further crimes of the defendant; and
                  (D) to provide the defendant with needed educational or vocational
                  training, medical care, or other correctional treatment in the most
                  effective manner;
          (3) the kinds of sentences available;
          (4)the kinds of sentence and the sentencing range established for [the
          offense committed];
          [. . .]
          (5) any pertinent policy statement;
          [. . .]
          (6) the need to avoid unwarranted sentence disparities among defendants
          with similar records who have been found guilty of similar conduct; and
          (7) the need to provide restitution to any victims of the offense.

          Bryan’s lengthy criminal record includes a 1994 conviction for possession of a

   firearm as a felon and possession of a firearm in furtherance of a drug trafficking crime, a

   1995 conviction for his role in a cocaine conspiracy, and a later conviction for possession

   with intent to distribute heroin. ECF No. 88 at 5. In the instant case, officers found two

   firearms in Bryan’s home, and two firearms, 2,400 grams of marijuana, approximately 28

   grams of cocaine base, and approximately 11 grams of MDMA in his car. Id. Critically,

   Bryan committed these crimes after he became paralyzed. In other words, Bryan

   possessed and sold a significant amount of drugs and possessed dangerous firearms while

   confined to a wheelchair and suffering from many of the conditions that form the basis of

   his request for release. To be sure, Bryan produced a BOP risk assessment that scored



                                                7
9:13-cr-00716-DCN        Date Filed 03/31/21     Entry Number 92        Page 8 of 8




   him as “low” risk to reoffend and “low” risk of violence. ECF Nos. 90 and 88-4.

   However, the court agrees with the government that a reduction to Bryan’s sentence

   would not adequately reflect the seriousness of the crimes Bryan committed, nor would it

   promote respect for the law. At bottom, Bryan has demonstrated through his past acts

   that his paralysis does not inhibit his ability to commit crimes, and the court already

   factored Bryan’s medical conditions into the sentence he is currently serving. The court

   declines to further reduce his sentence on the same basis. Thus, Bryan’s motion is

   denied.

                                      IV. CONCLUSION

             For the foregoing reasons the court DENIES the motion.

             AND IT IS SO ORDERED.




                                         DAVID C. NORTON
                                         UNITED STATES DISTRICT JUDGE

   March 31, 2021
   Charleston, South Carolina




                                                 8
